In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-2858
KELI CALDERONE,
                                                  Plaintiff-Appellant,
                                 v.

CITY OF CHICAGO, et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
           No. 18-cv-07866 — Thomas M. Durkin, Judge.
                     ____________________

 ARGUED SEPTEMBER 15, 2020 — DECIDED NOVEMBER 5, 2020
               ____________________

   Before FLAUM, ROVNER, and WOOD, Circuit Judges.
    FLAUM, Circuit Judge. Caught in a fit of road rage, Keli Cal-
derone shot another driver with her handgun. An Illinois
grand jury subsequently indicted her for attempted murder.
Calderone’s employer—the City of Chicago (“the City”)—ad-
ministratively charged her for violating its personnel rules. At
her later criminal bench trial, Calderone argued self-defense;
an Illinois judge agreed and acquitted her. Soon thereafter, the
City reinstated Calderone.
2                                                   No. 19-2858

    Calderone then sued the City and her supervisors in fed-
eral court, claiming, among other things, that the City fired
her in retaliation for her exercise of her Second Amendment
rights. The City moved to dismiss the claims, arguing that
Calderone’s conduct was not within the scope of activity pro-
tected by the Second Amendment. The district court granted
the motion, reasoning that even if Calderone does have a con-
stitutional right to discharge her firearm in self-defense, qual-
ified immunity shielded her supervisors from suit because
caselaw has not clearly established that right. We aﬃrm the
district court on the sole ground that Calderone’s supervisors
are entitled to qualified immunity.
                        I. Background
    A. Facts
    Keli Calderone is a police communications operator at the
City of Chicago’s Oﬃce of Emergency Management and
Communications (“OEMC”). On July 19, 2017, Calderone was
oﬀ duty and out driving her car. While idling alongside Cal-
derone at a red light, motorist Selene Garcia threw a drink
into Calderone’s vehicle and then pulled to the side of the
road. Calderone followed Garcia and stopped right behind
Garcia’s car.
    Both Calderone and Garcia exited their cars and argued.
After a minute or so, Garcia returned to her vehicle and tried
to drive away. Calderone, however, stood in front of Garcia’s
car, thus barring any exit. When Garcia attempted to drive
around Calderone, Calderone moved to stop her. Garcia
again got out of her vehicle. She pushed Calderone several
times, eventually grabbing Calderone by the hair and throw-
ing her to the ground. Calderone then shot Garcia with her
No. 19-2858                                                  3

handgun, which she was legally permitted to carry on her per-
son.
   Police oﬃcers subsequently arrived on the scene, where
they arrested Calderone. As for Garcia, the bullet lacerated
several of her vital organs, including her heart. Doctors later
removed portions of Garcia’s liver, pancreas, and gallbladder,
as well as one kidney. Garcia was hospitalized for several
months because of those injuries. The bullet remains lodged
near Garcia’s spine because it is too dangerous to remove.
    An Illinois grand jury indicted Calderone for attempted
murder in August 2017. Following the initiation of Calde-
rone’s criminal case, the City administratively charged her
with violation of Personnel Rule XVIII, Section 1, Subsections
15, 23, and 50:
      On or about July 19, 2017 at approximately
      3458 South Ashland Avenue in Chicago, Illinois,
      you, in committing a battery, knowingly dis-
      charged a firearm, other than a machine gun or
      a firearm equipped with a silencer, and caused
      any injury to another person, to wit: you shot
      Selene Garcia about the body. In doing so, you
      violated 720 ILCS 5/12-3.05(e)(1) (“Aggravated
      Battery – Oﬀense Based on Use of a Firearm”)
      and City of Chicago Personnel Rule XVIII, Sec-
      tion 1, Subsection 15.
      On or about July 19, 2017 at approximately
      3458 South Ashland Avenue in Chicago, Illinois,
      you discharged a firearm and caused injury to
      another person, to wit: you shot Selene Garcia
4                                                 No. 19-2858

      about the body. In doing so, you engaged in dis-
      courteous treatment, including verbal abuse, of
      any other City employee or member of the pub-
      lic, in violation of City of Chicago Personnel
      Rule XVIII, Section 1, Subsection 23.
      Based on the foregoing actions, you engaged in
      conduct unbecoming a City of Chicago em-
      ployee, in violation of City of Chicago Personnel
      Rule XVIII, Section 1, Subsection 50.
Calderone’s principal response to the charges was that the
shooting constituted “self-defense with a lawful firearm,” a
response she feels the City “entirely disregarded.”
    OEMC’s Deputy Director of Legal/Labor, Tenaya Wil-
liams, informed Calderone that OEMC was seeking Calde-
rone’s termination. The City then held a pre-termination hear-
ing. Calderone characterizes this hearing as a “sham … per-
vaded by negative animus [and] hype from negative press
about the shooting, [and] hype and bias and concern based on
unrelated police shootings such as the Van Dyke case.” After
the hearing, OEMC’s Executive Director, Alicia Tate-Nadeau,
fired Calderone, eﬀective December 6, 2017. Calderone asserts
the City did not respond to her claim that the discharge was
in self-defense and instead relied “exclusively on the arrest
reports” and “the video of the incident.”
   In October 2018, the Illinois state court held a bench trial
on Calderone’s attempted murder charge. The trial judge ac-
quitted Calderone based on self-defense. The court stated that
Garcia was the “original aggressor” because she had “le[ft]
her vehicle first” and “ma[de] bodily contact with” Calde-
rone. The court found Calderone had shot Garcia after she
No. 19-2858                                                      5

had been pushed to the ground, which left Calderone “in a
vulnerable position to be further injured and subjected to ad-
ditional great bodily harm.” Accordingly, the court concluded
that the shooting of Garcia was justified. The City subse-
quently reinstated Calderone. An arbitrator presided over a
hearing to determine back pay owed to Calderone.
    Calderone sued the City, Williams, and Tate-Nadeau in
federal court. She alleges that her termination deprived her of
her Second Amendment right to keep and bear arms. Calde-
rone cited District of Columbia v. Heller, 554 U.S. 570 (2008), and
more importantly, Moore v. Madigan, 702 F.3d 933 (7th Cir.
2012), for the proposition that she has a Second Amendment
right to use her gun in self-defense. Calderone also alleged
that the City deprived her of property and liberty rights with-
out due process, and that the City Personnel Rules were void-
for-vagueness (or overbroad).
    The district court dismissed all of Calderone’s claims. The
court reasoned that Heller and Moore only hold that there is a
right to possess a gun—but not a distinct right to use a gun—
for self-defense. The court explained that the Second Amend-
ment leaves the question of whether an actual use of a gun
constitutes self-defense to criminal and tort law. The court
also ruled that Williams and Tate-Nadeau were entitled to
qualified immunity because the Second Amendment does not
clearly establish a right to use a gun in self-defense, if it en-
compasses such a right at all. Finally, the court concluded that
Calderone did not allege the City’s “extensive grievance and
arbitration procedures” fell short of constitutional com-
mands. Moreover, Calderone received notice of the charges,
6                                                      No. 19-2858

an explanation of the evidence (at her hearing), and an oppor-
tunity to respond. The court viewed Calderone’s allegation
that bias infected this process as “conclusory.”
    Calderone appealed.
                          II. Discussion
    We review de novo a district court’s grant of a motion to
dismiss for failure to state a claim. Shipley v. Chicago Bd. of Elec-
tion Comm’rs, 947 F.3d 1056, 1060 (7th Cir. 2020). “We accept
well-pleaded facts as true and draw all reasonable inferences
in the plaintiﬀ[’s] favor.” Id. at 1060–61. To withstand a mo-
tion to dismiss, a complaint must “state a claim to relief that
is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,
570 (2007). “A claim has facial plausibility when the plaintiﬀ
pleads factual content that allows the court to draw the rea-
sonable inference that the defendant is liable for the miscon-
duct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
    Calderone challenges the district court’s dismissal of her
Second Amendment retaliation claims against her supervi-
sors and the City. She asserts (among other arguments) that
the individual supervisors do not deserve qualified immunity
because Moore v. Madigan, 702 F.3d 933 (7th Cir. 2012), clearly
established the right to use a gun in self-defense. She also ar-
gues that the City should be liable under Monell v. Department
of Social Services of New York, 436 U.S. 658 (1978). Finally, Cal-
derone challenges the district court’s dismissal of her proce-
dural due process claim. We turn first to the Second Amend-
ment retaliation claims. Then, we address Calderone’s proce-
dural due process claim.
No. 19-2858                                                      7

   A. Second Amendment
    The Second Amendment to the Constitution provides: “A
well regulated Militia, being necessary to the security of a free
State, the right of the people to keep and bear Arms, shall not
be infringed.” U.S. Const. amend. II. The Supreme Court has
interpreted the Second Amendment to “guarantee the indi-
vidual right to possess and carry weapons in case of confron-
tation.” District of Columbia v. Heller, 554 U.S. 570, 592 (2008).
Calderone alleges that the City, through her supervisors, fired
her for exercising her Second Amendment right to use a fire-
arm in self-defense. The district court, however, concluded
that Calderone’s supervisors were protected by qualified im-
munity and the City was not liable under Monell. Because Cal-
derone’s retaliation claims cannot survive if her supervisors
are entitled to qualified immunity and Monell does not apply,
we address these issues first.
       1. Qualified Immunity
    Public officials enjoy immunity from civil liability for con-
duct that “[1] does not violate [2] clearly established statutory
or constitutional rights of which a reasonable person would
have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).
Courts may “exercise their sound discretion in deciding
which of the two prongs of the qualified immunity analysis
should be addressed first in light of the circumstances in the
particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236
(2009). Because prong two—the requirement that there be a
clearly established right—is dispositive in this case, we will
begin with prong two and dispense with prong one—whether
the City’s conduct amounts to a constitutional violation. See
Siddique v. Laliberte, 972 F.3d 898, 903 (7th Cir. 2020) (utilizing
8                                                     No. 19-2858

same approach). “A clearly established right is one that is suf-
ficiently clear that every reasonable official would have un-
derstood that what he is doing violates that right.” Mullenix
v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (citation and
internal quotation marks omitted).
    The district court correctly held that the individual de-
fendants are immune from Calderone’s Second Amendment
claim. Calderone argues “there is absolutely a clearly-estab-
lished right to carry and possess a firearm for self-defense in
this jurisdiction.” However, the defendants did not fire Cal-
derone for possessing a firearm in self-defense; they “fired her
for shooting Selene Garcia about the body.” Therefore, Calde-
rone must demonstrate there is a clearly established right to
discharge a gun under these circumstances, not to simply pos-
sess a gun in public.
   In Heller, the Supreme Court held “that the District’s ban
on handgun possession in the home violates the Second
Amendment, as does its prohibition against rendering any
lawful firearm in the home operable for the purpose of imme-
diate self-defense.” 554 U.S. at 635. In Moore, we invalidated
an Illinois law that effected a near total ban on handgun pos-
session for self-defense outside the home. 702 F.3d at 942.
    Calderone insists that Moore clearly establishes her right to
shoot someone in self-defense. The statute we struck down in
Moore prohibited public carry, as apart from public use, of a
firearm. Id. Carriage and use are separate and distinct inter-
ests under the Second Amendment. See, e.g., McDonald v. City
of Chicago, 561 U.S. 742, 890 n.33 (2010) (Stevens, J., dissenting)
(“The Second Amendment right identified in Heller is likewise
clearly distinct from a right to protect oneself.”) Simply put,
No. 19-2858                                                   9

in Moore we were not presented with the issue of when the
Second Amendment protects the discharge of a gun.
    Moreover, the parties have not provided—nor have we lo-
cated—a single decision considering the circumstances in
which discharging a firearm constitutes self-defense for pur-
poses of the Second Amendment. Lacking any discernible
standard, the scope of the right remains a matter of first im-
pression. Qualified immunity is particularly appropriate in
this situation. See Moss v. Martin, 614 F.3d 707, 712 (7th Cir.
2010); Glass v. Dachel, 2 F.3d 733, 745 (7th Cir. 1993) (“If the
defendants show an issue of first impression, we tend to cloak
the government with qualified immunity.”).
    Furthermore, judicial restraint counsels in favor of bypass-
ing the constitutional question presented. See Pearson, 555 U.S.
at 237 (encouraging courts to work around constitutional
questions if there is a risk of prematurely and incorrectly de-
ciding them because the briefing is inadequate); Jaxson v. Saul,
970 F.3d 775, 777 (7th Cir. 2020) (“Constitutional adjudication
is supposed to be a last resort, after all other grounds have
been explored.”). The parties have not adequately briefed the
contours of the right Calderone asserts, namely, (1) the cir-
cumstances under which a gun may be discharged in self-de-
fense under the Second Amendment, or (2) whether such a
right applies to Calderone’s conduct. Calderone did not pro-
pose the contours of the right beyond her general assertion
that Moore means it exists. On appeal, the City argued the
“right to armed self-defense codified in the Second Amend-
ment is limited to the two narrow forms of common-law self-
defense recognized when that Amendment was adopted”
and that “Calderone was not engaged in either of the two nar-
10                                                    No. 19-2858

row forms of self-defense falling within the scope of the Sec-
ond Amendment.” However, the City did not raise either ar-
gument at the district court below. “In civil litigation, issues
not presented to the district court are normally forfeited on
appeal.” Russian Media Grp., LLC v. Cable Am., Inc., 598 F.3d
302, 308 (7th Cir. 2010); see also Walker v. Weatherspoon,
900 F.3d 354, 357 (7th Cir. 2018) (“Enforcing waivers and for-
feiture gives litigants incentives to explore issues themselves
rather than wait for the court to do the work.”), cert. denied,
139 S. Ct. 832 (2019). The prudent approach, therefore, is to
decline to address whether Calderone’s supervisors violated
her constitutional rights.
    Calderone broadly declares that “there is absolutely a
clearly established right to carry and possess a firearm for
self-defense” under the Second Amendment. The Supreme
Court has repeatedly cautioned us to not identify a constitu-
tional right at too high a level of generality. See, e.g., Kisela v.
Hughes, 138 S. Ct. 1148, 1152 (2018). Otherwise, plaintiffs
could “convert the rule of qualified immunity … into a rule of
virtually unqualified liability simply by alleging violation of
extremely abstract rights.” Anderson v. Creighton, 438 U.S. 635,
639 (1987). At the proper level of generality, just about the
only thing that is clear about this case is that existing prece-
dent did not establish whether Calderone’s shooting of Garcia
was constitutionally protected. The individual defendants are
immune from suit on the Second Amendment claim.
       2. Monell
    Next, we move to Calderone’s Monell claim that “the City
has three express policies that it applied to Calderone that vi-
olated her Second Amendment [right] to carry a firearm for
No. 19-2858                                                      11

self-defense, specifically Subsections 15, 23, and 50.” The dis-
trict court concluded that Calderone did not sufficiently “al-
lege that the City has any policy, practice, or custom requiring
termination for exercise of Second Amendment rights.” We
agree.
    To ultimately prove a Monell claim, a plaintiff must have
evidence of: “(1) an action pursuant to a municipal policy,
(2) culpability, meaning that policymakers were deliberately
indifferent to a known risk that the policy would lead to con-
stitutional violations, and (3) causation, meaning the munici-
pal action was the ‘moving force’ behind the constitutional in-
jury.” Hall v. City of Chicago, 953 F.3d 945, 950 (7th Cir. 2020)
(citing Bd. of Comm’rs of Bryan Cnty. v. Brown, 520 U.S. 397,
404–07 (1997)). We assume, without deciding, an underlying
constitutional violation. See, e.g., Word v. City of Chicago,
946 F.3d 391, 395 (7th Cir. 2020). The City does not contest that
it acted under its policy, that is, its personnel rules. Accord-
ingly, the parties debate the second and third elements of the
Monell claim: culpability and causation. The pivotal question
is “always whether an official policy, however expressed …,
caused the constitutional deprivation.” Glisson v. Ind. Dep’t of
Corrs., 849 F.3d 372, 379 (7th Cir. 2017) (en banc); see also J.K.J.
v. Polk Cnty., 960 F.3d 367, 377 (7th Cir. 2020) (en banc), petition
for cert. filed (U.S. Oct. 2, 2020) (No. 20-427).
    Calderone does not appear to argue that the relevant per-
sonnel rules facially violate the Second Amendment rights of
City employees; rather, Calderone contends that, as applied
to her, the rules violate her Second Amendment rights. Cal-
derone also appears to accept that the text of the personnel
rules she relies on does not explicitly forbid an employee from
discharging a firearm in self-defense. Rightly so, because all
12                                                    No. 19-2858

these rules do is generally prohibit unlawful conduct, dis-
courteous treatment of members of the public, and conduct
unbecoming of a public employee.
    But if, as Calderone argues, “it is the application of such
policy that results in a constitutional violation,” she has not
carried her burden to demonstrate causation and culpability.
A plaintiff may directly show these elements by “demonstrat-
ing that the policy is itself unconstitutional.” Minix v. Cana-
recci, 597 F.3d 824, 832 (7th Cir. 2010). Because Calderone can-
not do so, she must indirectly show a “series of bad acts[,] cre-
ating an inference that municipal officials were aware of and
condoned the misconduct of their employees.” Id. (citation
and internal quotation marks omitted); see also Colbert v. City
of Chicago, 851 F.3d 649, 660 (7th Cir. 2017) (similar). Calde-
rone does not satisfy this method of proof either. See Jackson
v. Marion Cnty., 66 F.3d 151, 152 (7th Cir. 1995) (“When this
method of proof is used, proof of a single act of misconduct
will not suffice; for it is the series that lays the premise of the
system of inference.”).
    Calderone misreads Calhoun v. Ramsey, 408 F.3d 375, 379–
80 (7th Cir. 2005), to suggest that she need only “one applica-
tion of the offensive policy resulting in a constitutional viola-
tion … to establish municipal liability.” As the City points
out, in Calhoun we acknowledged in the sentence preceding
the one Calderone quotes that a municipality is only liable in
such circumstances assuming that one of its express policies
facially violates the Constitution. Id. at 379; see also City of Ok-
lahoma City v. Tuttle, 471 U.S. 808, 823–24 (1985) (plurality
opinion) (“Proof of a single incident of unconstitutional activ-
ity is not sufficient to impose liability under Monell, unless
proof of the incident includes proof that it was caused by an
No. 19-2858                                                      13

existing, unconstitutional municipal policy, which policy can
be attributed to a municipal policymaker.”); Tapia v. City of
Greenwood, 965 F.2d 336, 339–40 (7th Cir. 1992) (same).
    “But where the policy relied upon is not itself unconstitu-
tional, considerably more proof than the single incident will
be necessary in every case to establish both the requisite fault
on the part of the municipality, and the causal connection be-
tween the policy and the constitutional deprivation.” Tuttle,
471 U.S. at 824 (footnotes and internal quotation marks omit-
ted). One single incident cannot suffice; rather, Calderone
must show “a series of constitutional violations.” Estate of No-
vack ex rel. Turbin v. Cnty. of Wood, 226 F.3d 525, 531 (7th Cir.
2000); see also Hahn v. Walsh, 762 F.3d 617, 636 (7th Cir. 2014)
(reiterating standard); Woodward v. Corr. Med. Servs. of Ill., Inc.,
368 F.3d 917, 927 (7th Cir. 2004) (same).
    Here, Calderone identifies no other employee who suf-
fered the Second Amendment injuries she purportedly has by
enforcement of the City’s personnel rules. See Ruiz-Cortez v.
City of Chicago, 931 F.3d 592, 599 (7th Cir. 2019) (stating this
kind of evidence can put a municipality on notice of the at-
tendant risks of unconstitutionality). Without that evidence,
she claims only that the application of the City’s personnel
rules resulted in her termination from municipal employment
in violation of the Second Amendment. The single constitu-
tional violation Calderone allegedly experienced cannot es-
tablish Monell liability in view of the City’s facially constitu-
tional personnel rules. The district court was right to dismiss
this claim.
14                                                 No. 19-2858

        3. Retaliation
    Calderone alleges that the City, through her supervisors,
fired her for exercising her Second Amendment right to use a
firearm in self-defense. As discussed supra, however, the dis-
trict court properly dismissed this claim on the grounds of
qualified immunity and the absence of Monell liability. The
Court therefore need not address Calderone’s claim that her
termination violated her Second Amendment rights, and the
concomitant Second Amendment issues that claim raises. Fur-
thermore, as noted above, judicial restraint counsels that we
resolve this appeal on those grounds and decline to address
Calderone’s arguments on whether the conduct violated her
constitutional rights. See Bond v. United States, 572 U.S. 844,
855 (2014) (“[I]t is a well-established principle governing the
prudent exercise of this Court’s jurisdiction that normally the
Court will not decide a constitutional question if there is some
other ground upon which to dispose of the case.” (citation
and internal quotation marks omitted)).
     B. Procedural Due Process
    Calderone claims that her termination also violated her
constitutional right to procedural due process. “In analyzing
a procedural due process claim, we follow a two-step process.
First, we determine if the plaintiff has been deprived of a lib-
erty or property interest. Second, we determine if the plaintiff
was provided constitutionally sufficient process.” Knutson v.
Vill. of Lakemoor, 932 F.3d 572, 576 (7th Cir. 2019). The City
concedes that it deprived Calderone of a constitutionally pro-
tected property interest in her public employment. “Thus, the
only question is what—or how much—process was due for
that deprivation.” Id.
No. 19-2858                                                     15

    To determine the process due, “we must first determine
whether the claim is based on established state procedures or
on random and unauthorized acts by state employees.” Can-
nici v. Vill. of Melrose Park, 885 F.3d 476, 479 (7th Cir. 2018). A
claim based on random and unauthorized acts by state em-
ployees only requires a meaningful post-deprivation remedy,
while a claim based on established state procedures requires
the state to provide a pre-deprivation hearing, too. Id.
    As the district court observed, Calderone specifically al-
leges that the individual defendants acted out of “negative
animus” and “bias” against her. This is not a challenge to the
disciplinary procedures prescribed by municipal law. Rather,
Calderone readily admits that she describes a series of “ran-
dom and unauthorized” departures from municipal law, re-
sulting in the deprivation of her property interest in contin-
ued public employment. These “allegations of biased deci-
sionmaking suggest only that [Calderone] may have suffered
a random and unauthorized deprivation of [her] property in-
terest in public employment.” Vargas v. Cook Cnty. Sheriff’s
Merit Bd., 952 F.3d 871, 873 (7th Cir. 2020); see also Cannici,
885 F.3d at 480; Michalowicz v. Vill. of Bedford Park, 528 F.3d
530, 535 (7th Cir. 2008) (“This species of due-process claim is
a challenge to the ‘random and unauthorized’ actions of the
state officials in question, i.e., to their unforeseeable miscon-
duct in failing to follow the requirements of existing law.”).
    “In this instance, [Calderone] must avail herself of … post-
deprivation remedies or demonstrate that the available reme-
dies are inadequate.” Cannici, 885 F.3d at 479 (citation and in-
ternal quotation marks omitted); see also Vargas, 952 F.3d at
873 (“An injury of that type is not a violation of due process
16                                                     No. 19-2858

as long as the state offers adequate postdeprivation reme-
dies.”). An inadequate remedy, for the purposes of due pro-
cess, is a “meaningless or nonexistent” one. Michalowicz, 528
F.3d at 535 (internal quotation marks omitted); see also Easter
House v. Felder, 910 F.2d 1387, 1406 (7th Cir. 1990) (en banc)
(underscoring that the remedy must in no way “provide the
due process relief guaranteed by the fourteenth amend-
ment”). Conversely, an adequate post-deprivation remedy is
one that is promptly able to restore the employee to her post.
See Simpson v. Brown Cnty., 860 F.3d 1001, 1010–11 (7th Cir.
2017).
    Here, as the district court appreciated, a collective bar-
gaining agreement with “extensive grievance and arbitration
procedures” protected Calderone’s employment. Such proce-
dures “can (and typically do) satisfy the requirements of post-
deprivation due process.” Chaney v. Suburban Bus Div. of Reg’l
Transp. Auth., 52 F.3d 623, 630 (7th Cir. 1995); see also, e.g., Hud-
son v. City of Chicago, 374 F.3d 554, 563 (7th Cir. 2004) (repeat-
ing general rule). Calderone does not say that the grievance
and arbitration procedures were meaningless. Quite the con-
trary, the procedures were meaningful because they led to her
reinstatement. See Simpson, 860 F.3d at 1010.
    Calderone argues that “the collective bargaining agree-
ment provides that only the Union and the Employer may
submit a grievance to arbitration, which means precisely that
Calderone herself had no access to a post-deprivation hear-
ing.” But the Union represented Calderone and was bound by
its duty of fair representation to present her side of the story.
Without evidence that the Union breached its duty handling
her grievance, Calderone cannot state a due process claim on
No. 19-2858                                                       17

this basis. See Vaca v. Sipes, 386 U.S. 171, 186 (1967); Tom Beu
Xiong v. Fischer, 787 F.3d 389, 400 (7th Cir. 2015).
    Additionally, Calderone objects to the fact that she has not
yet received back pay or otherwise been made whole. She
“wants money. That’s what the due process clause does not
guarantee; the federal entitlement is to process, not to a favor-
able outcome.” Simmons v. Gillespie, 712 F.3d 1041, 1044 (7th
Cir. 2013); see also Walters v. Nat’l Ass’n of Radiation Survivors,
473 U.S. 305, 321 (1985) (“[T]he fundamental fairness of a par-
ticular procedure does not turn on the result obtained in any
individual case ….”); Michalowicz, 528 F.3d at 534 (stressing
that “the relevant constitutional question is whether sufficient
state-law protections exist, not whether sufficient protections
were afforded”).
    It is a far cry from bizarre, as Calderone sees it, to require
her to either take advantage of the available post-deprivation
remedies or illustrate how exactly those remedies are inade-
quate. Calderone does not challenge the fundamental fairness
of the remedies afforded her under the collective bargaining
agreement with the City; instead, she thinks the City has not
held up its end of the deal. See, e.g., Garcia v. Kankakee Cnty.
Hous. Auth., 279 F.3d 532, 535 (7th Cir. 2002). The Constitution
leaves such qualms about substance, as opposed to process,
to state law. See Shegog v. Bd. of Educ. of City of Chicago, 194 F.3d
836, 838 (7th Cir. 1999). The district court properly dismissed
this claim.
                         III. Conclusion
    For the foregoing reasons, we AFFIRM the judgment of the
district court.